Citation Nr: 0804368	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with surgical realignment of 
the metatarsal arches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO granted service 
connection for bilateral pes planus with surgical realignment 
of the metatarsal arches and assigned a 10 percent evaluation 
effective February 17, 2004.  The appellant, who had active 
service from February 1978 to December 1989 and approximately 
two prior years of unverified active service, disagreed with 
the assigned evaluation and appealed the decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board notes for the record that a hearing before the 
undersigned Veterans Law Judge was scheduled in November 2007 
in accordance with the appellant's request.  However, the 
appellant did not report for that hearing, nor did he request 
that it be rescheduled in a timely fashion.  Therefore, the 
appellant's request for a hearing is considered withdrawn.

After reviewing the evidence of record, the Board determines 
that a remand of the appellant's claim is necessary.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

A review of the record with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for 
the appellant's service-connected bilateral pes planus 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the appellant was 
essentially granted service connection for his bilateral pes 
planus and assigned the present 10 percent disability rating 
on the basis of a July 2004 VA examination report.  During 
this examination, the appellant reported that he felt pain in 
the balls of his feet and toes that worsened when performing 
activities that required him to be on his feet. See July 2004 
VA examination report, p. 1.  In terms of these activities, 
the appellant indicated that he could climb two flights of 
stairs before having to stop due to pain; and that he would 
walk about two blocks before needing to stop due to pain. Id.  
At the time of the examination, he also reported that he was 
not using pain medication for his feet but that he utilized 
diabetic shoes and hose. Id.  He indicated that the shoes he 
was wearing were doing quite well for him and that he was 
pleased with them. Id.  

In a July 2005 statement, the appellant objected to the 
presently assigned 10 percent disability rating on the basis 
that he experienced constant pain in connection with his 
service-connected disability and his service-connected 
disability results in his inability to stand or walk for any 
substantial amount of time. See July 2005 statement with VA 
Form 9.  The appellant also reported that his pes planus 
affects his employability in that it has essentially 
eliminated the types of positions he used to be able to work. 
Id. ("This condition has all but eliminated any work in 
which I previously sustained").  Post-service medical 
records associated with the claims file subsequent to the 
appellant's July 2004 VA examination reveal the appellant's 
continued medical treatment in association with his feet and 
his use of shoe inserts and a cane.  Based upon this 
evidence, the appellant's representative has requested that 
the appellant be afforded a new VA examination for the 
purpose of ascertaining the current severity of the 
appellant's service-connected foot disability. See January 
2008 informal hearing presentation.  

In light of the appellant's July 2005 statement, his VA 
medical records and his representative's request, it appears 
to the Board that a medical question has been presented as to 
whether the appellant's bilateral pes planus may have 
increased in severity since his last examination.  As such, 
the Board finds that a new VA examination is warranted.  
Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  Therefore, the Board finds that a more 
recent VA examination is in order to accurately assess the 
current severity of the appellant's bilateral pes planus.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in terms of 
the appellant's increased rating claim, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

2.  The RO should afford the appellant 
an appropriate VA examination to 
determine the current nature and 
severity of the appellant's service-
connected bilateral pes planus with 
surgical realignment of the metatarsal 
arches.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
nature and severity of the appellant's 
bilateral pes planus.  In doing so, the 
examiner should be notified that the 
appellant has been diagnosed with 
diabetes mellitus (which is not 
service-connected) in addition to his 
service-connected disability; and be 
asked to distinguish (if possible) the 
symptomatology associated with the 
appellant's service-connected bilateral 
pes planus from his nonservice-
connected diabetes mellitus.  If this 
symptomatology cannot be distinguished, 
the examiner should note such in the 
examination report.   


In discussing the appellant's pes 
planus symptomatology, the examiner 
should be asked to comment on whether 
there is evidence of marked deformity 
(pronation, abduction, etc.), 
accentuated pain on manipulation and 
use, any indication of swelling on use 
and/or characteristic callosities.  In 
addition, the examiner should report on 
whether the appellant's disability is 
reflected by pronounced symptoms such 
as marked pronation, extreme tenderness 
of plantar surfaces of the feet and 
marked inward displacement and severe 
spasm of the tendo achilles on 
manipulation that are not improved by 
orthopedic shoes or appliances. See 
38 C.F.R. § 4.41a, Diagnostic Code 
5276.  Any opinions expressed by the 
examiner should be accompanied by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved, if necessary. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



